United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                           June 3, 2005
                                    FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                           ____________                                     Clerk
                                           No. 04-41456
                                           ____________


               TERRI L CARLSON,


                                       Plaintiff-Appellant,

               versus


               THOMAS E WHITE, Secretary of the Army,


                                       Defendant-Appellee.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                     USDC No. 3:02-CV-33



Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Terri L. Carlson appeals the district court’s orders granting a motion to dismiss and a motion

for summary judgment. In her complaint, Carlson alleged that: (1) she was denied access to family

medical leave in violation of the Family Medical Leaves Act (“FMLA”); (2) she was denied

accommodation in violation of the Americans with Disabilities Act (“ADA”); and (3) she was denied


        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
promotion and training because of her sex. The district court properly dismissed these claims. Federal

employees with more than twelve months of service do not have a private right of action for FMLA

violations. See U.S.C. 5 U.S.C. § 6381 - 6387. Carlson is precluded from bringing her ADA claim

because she had already brought a claim through a “negotiated grievance procedure.” See 29 C.F.R.

§ 1614.301(a). Finally, Carlson’s Title VII claims fail because she failed to exhaust her administrative

remedies. See Randel v. United States Department of the Navy, 157 F.3d 392, 395 (5th Cir. 1998)

(citing Brown v. Gen. Serv. Admin., 425 U.S. 820, 832 (1976)).

       Accordingly, the orders granting a motion to dismiss and summary judgment are AFFIRMED.




                                                   2